DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA . 

Amendments
The amendments of 30 September 2022 are hereby acknowledged and entered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
The present application filed on 11 March 2021, claims the benefit of U.S. Provisional application number 62/731,284 filed on September 14, 2018. 

Election/Restriction
Applicant elected Group III in the reply filed on  27 April 2022.  
Claims 2-5, 9 and 12-33 have been withdrawn from further consideration. 

Claims Pending
Applicant has added new claim 38. Claims 1, 6-8, 10-11, 34-38 are examined. Applicant has previously withdrawn claims 2-5, 9 and 12-33. 

Specification
Applicant has amended the specification to add line numbers to better identify the paragraphs in the specification. Additionally, Applicant has corrected the misspelling of “poloxamer” on page 13.



Information Disclosure Statement
The Information Disclosure Statement, filed on 30 September 2021, has been acknowledged. 
However, the foreign reference of JP 2021/145586 has not been considered because there is no English translation and almost all of the text is blank/incomplete. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 6-8, 10-11 and 34-37 and newly added claim 38 remain/is rejected under 35 U.S.C. 103 as being unpatentable over Broglia et al. (“Synergistic Effect of Low Temperature and High Sucrose Concentration on Maize Pollen Viability in Aqueous Medium,” Crop Sci.34:528-529 (1994)), Acar et al. (African Journal of Agricultural Research Vol. 5(14), pp. 1830-1836, 18 July 2010), Malekzadeh (“Influence of exogenous application of glycinebetaine on antioxidative system and growth of salt-stressed soybean seedlings (Glycine max L.) Physiol Mol Biol Plants (April-June 2015) 21(2):225-232), Dong et al., (“Factors influencing T-DNA Transferring into Pollen of Lily in vitro,” Russian Journal of Plant Physiology, 2007 Vol. 54, No. 3, pp. 420-425),  Diaz et al., “Simple Methods for in vitro Pollen Germination and Pollen Preservation of Selected Species of the Genus Agave,” 2008, e-Gnosis [online] Vol. 6, Art. 2, pgs 1-7) and Youmbi et al. (“Conservation of the germination capacity of pollen grains in three different varieties of maize (Zea mays L.),” Grana 44: 152-159, 2005).
The rejection is modified from the rejection set forth in the Office action mailed 30 September 2022, due to Applicants’ amendment of the claims.

The claims are broadly drawn to a liquid pollen storage media composition comprising greater than 50% water, viable maize pollen, a plant nutrient, an osmotic compound that is greater than .5 molarity and the composition has a pH of greater than 8, where the osmotic compound is betaine and optionally, sucrose, where the concentration of the osmotic compound is equal to or greater than 500mM and equal to or greater than 1000mM, where the composition also contains boric acid, calcium chloride, a surfactant and where the surfactant is a poloxamer and further comprised a pollen encapsulating agent and where the liquid composition is at room temperature.

Regarding claims 1, 6 and 10-11, Broglia et al. teach preserving (i.e. storing) maize pollen using an aqueous media (i.e. water) and includes sucrose, H3BQ3 (i.e. boric acid) and calcium chloride (i.e. macronutrient) (page 528, left col., 5th para). Additionally, Broglia et al. teach sucrose concentration gradually increased to 1M (greater than .5 molarity) (page 528, right col., 3 para).

Broglia et al. do not teach where the composition is greater than 50% water or where betaine is used or where the concentration of betaine is equal to or greater than 500mM and equal to or greater than 1000mM or where the pH is greater than 8 or the composition is at room temperature.

Regarding claim 1, Acar et al. teach using a germinating medium which contains water and sucrose (i.e. osmotic potential enhancing compound) with various pH levels ranging from pH 2.0 up to 9.0 (i.e. pH greater than 8). Additionally, Acar et al. teach that the pH of the germination medium has been shown to affect pollen germination of several plant species and the acidity or alkalinity of germination media had an effect on pollen performance both on pollen germination and pollen tube growth (see abstract, page 1831, left col., 2nd para; right col., 2nd  para; Figure 1- A, B, C and Figure 2- A, B; page 1835, left col., 1st para).

Regarding claim 6-8, Malekzadeh teaches that glycinebetaine is a compatible solute that contributes to osmotic adjustment, stabilizes and protects proteins, enzymes and membranes and exogenously applied glycinebetaine improves plant growth, survival and abiotic stress tolerance of plants (page 225, right col., 1st and 2nd paras). Malekzadeh also teaches applying glycinebetaine exogenously in increasing concentrations increased CAT enzyme activity (FIG. 1 and page 228, right col.).

Regarding claims 34-36, Dong et al. teach using Pluronic F68 (i.e. surfactant and poloxamer) with lily pollen (page 421, left col., 1st para). Dong et al. also teach that surfactants in medium have been shown to be beneficial for the growth of plant cells, may enhance the transformation of stimulated cells and Pluronic F68 can increase the plasma membrane permeability of plant cells (page 423, left col., 2nd para).

Regarding claims 1 and 37, Diaz et al. teach using a common pollinating germinating medium comprising sucrose, boric acid and calcium ion (i.e. plant nutrient). Diaz et al. also teach using olive oil (i.e. pollen encapsulating agent) (see abstract; page 2, sections 2.1 and 2.2; and conclusion).

Regarding newly added claim 38, Youmbi et al. teach where maize pollen is stored at ambient (i.e. room) temperature. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to obtain a liquid pollen storage media composition containing water, maize pollen, a plant nutrient and an osmotic potential enhancing compound as taught in the cited references. It would have been obvious to use water, boric acid, calcium chloride and an osmotic potential enhancing compound such as sucrose because as taught in Broglia et al. and Diaz et al. it was known in the art that water, boric acid, calcium chloride and sucrose are commonly used in pollen mediums (see abstract of Diaz et al.) for storing pollen or as a germinating media for pollen or to preserve pollen viability and specifically maize pollen as taught in Broglia et al.

It would have been further obvious to use an osmotic potential enhancing compound such as betaine in addition with boric acid, calcium chloride and sucrose in a liquid pollen storage media composition because the benefits of glycinebetaine contributes to osmotic adjustment, stabilizes and protects proteins, enzymes and membranes and exogenously applied glycinebetaine improves plant growth, survival and abiotic stress tolerance of plants as taught in Malekzadeh. One would have been motivated to make a liquid composition containing the claimed components given that Broglia et al. and Diaz et al. teach using an aqueous medium, boric acid, sucrose, calcium chloride and additionally incorporate betaine in a liquid pollen storage media composition because of the benefits that betaine has as listed supra.

It would have been further obvious to add to the liquid pollen storage media composition the use of a surfactant and specifically that the surfactant is a poloxamer as taught in Dong et al., because surfactants have been shown to be beneficial for the growth of plant cells, enhances the transformation of stimulated cells and can increase the plasma membrane permeability of plant cells.

It would have been obvious to further modify the liquid pollen storage media composition by additionally adding a pollen encapsulating agent such as olive oil to help preserve the pollen in the liquid composition as taught in Diaz et al.

It would have been further obvious to have the liquid pollen storage media composition having a pH greater than 8 because a pH from 8 to 9 increases the pollen germination and pollen tube length as taught in Acra et al. One skilled in the art would have been motivated to use a pH of greater than 8 in the liquid pollen storage media composition as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameter such the pH level is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular pH level is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Acra et al. teaches that an increase in pollen germination and pollen tube length increases with the increase of the pH (see supra). Therefore, it would be obvious to have the pH at 8 or above to have a reasonable expectation of success.

Although none of the references teach the liquid pollen storage media composition containing greater than 50% water, one skilled in the art at the time the invention was made would have been motivated to use greater than 50% water as a matter of routine optimization and experimentation. Plant material has a greater chance of growth rate, stay hydrated, closer contact between the plant material and medium, reduce the effects of toxins to name a few. The adjustment of particular conventional working parameter such as amount of water in a liquid pollen storage media composition is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular limitation of greater than 50% water is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization.

Although none of the references teach the betaine concentration of equal or greater than 500mM or equal or greater than 1000mM, one skilled in the art at the time the invention was made would have been motivated to use such betaine concentration as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameter such as the betaine concentration is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular betaine concentration is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Additionally, it would have been obvious to increase the betaine concentration which shows betaine contributes to osmotic adjustment and protection (see Malekzadeh) regardless of the concentration as claimed. Furthermore, differences in the betaine concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05).

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.

One would have been motivated to combine the cited references to obtain the claimed invention because water, maize pollen, betaine, sucrose, boric acid and calcium chloride are well-known in the art as a liquid pollen storage media composition as taught in combination of references of Borglia et al., Acar et al., Malekzadeh and Diaz et al. Additionally as taught in Youmbi et al. room temperature was used for the conservation of maize pollen storage. One would have been motivated to use the claimed components in a liquid pollen storage media composition for the benefits of the components because as taught in Diaz et al. sucrose, boric acid and calcium are common pollen germination media. One would have been motivated to add betaine for the benefits listed in Malekzadeh. Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the components for liquid pollen storage media composition comprising greater than 50% water, viable maize pollen, a plant nutrient, an osmotic compound and where the composition has a pH of greater than 8, where the osmotic compound is betaine and optionally, sucrose, and also contains boric acid, calcium chloride, a surfactant and where the surfactant is a poloxamer and further comprises a pollen encapsulating agent and having the liquid pollen storage media composition at room temperature as taught in the combination of the cited references as it was commonly known in the art to use water, boric acid, calcium chloride, maize pollen and an osmotic potential enhancing compound such as betaine or sucrose in a liquid pollen storage media composition. It is the combination of references that teach each and every limitation as currently claimed. The prior art teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Response to Arguments
 Applicant’s arguments concerning the above art rejection have been fully considered but they are not persuasive. 

Applicant argues (page 8 of remarks) that “Broglia et al do not teach the successful storage of pollen in an aqueous solution at room temperature. In other words, Broglia et al require storage in the aqueous solution they describe at only temperatures of 0 degrees C. Broglia et al concluded, as stated in the abstract, that “Detrimental if individually applied, low temperature and high sucrose concentrations, together, allow storage of maize pollen up to 10 to 12 hr in an aqueous medium.” (emphasis added).
This is not found persuasive because Broglia et al. was cited for teach preserving maize pollen using an aqueous media (i.e. water) and includes sucrose, boric acid and calcium chloride (page 528, left col., 5th para.). Broglia et al. compared ambient (i.e. room temperature) and 0 C temperatures and concentrations of sucrose in the aqueous media (Table 1).  Regarding the concentration of sucrose, there is no recitation in the claims of a specific concentration of sucrose. Furthermore, only newly added claim 38 recites that the liquid composition is at room temperature. As detailed supra, given the teachings of Broglia et al. and Youmbi et al., it would have been obvious to one of ordinary skill in the art to utilize the liquid composition for maize pollen storage at room temperature. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Broglia et al. teach preserving maize pollen using an aqueous media, sucrose, boric acid,  calcium chloride and teach sucrose concentration gradually increased to 1M, Acar et al. water and sucrose, various pH levels ranging from pH 2.0 up to 9.0, Malekzadeh teaches using glycinebetaine, Dong et al. using a surfactant and poloxamer, Diaz et al.  teaches using sucrose, boric acid, calcium ion and a pollen encapsulating agent and Youmbi et al. teaches using maize pollen is stored at ambient temperature. It is the combination of Broglia et al., Acar et al., Malekzadeh, Dong et al., Diaz et al. and Youmbi et al. that teach each and every limitation as encompassed by the claims.

Applicant argues (page 9 of remarks) that Acar et al relate to the study of pistachio pollen specifically, and in contrast, the claims of the present application pertain specifically to maize pollen, a very different plant species. As the authors of Acar et al note, there is significant unpredictability inherent in pollen behavior among different species of plants:
“Although pH ranges and optimum values are known to vary for pollen germination and pollen tube formation among and within species (Proctor, 1983; Rinallo, 1989; Bellani et al., 1997; Qiu et al., 2005; Munzuroglu et al., 2003), no previous study could be identified which examined the effect of varying substrate pH on Pistacia species pollen germination and pollen tube growth.” Page 1831, column 1, lines 7-13.
This is not found persuasive because Acar et al. teach that pollen was incubated in a sucrose medium with different levels of pH levels for 24 hrs. Acar et al. was cited to show that pH levels for pollen studies is routine in the art. As stated supra, it is also well known in the art that optimization of parameters is routine and commonly practiced by skilled artesian. It would have been further obvious to have the liquid pollen storage media composition having a pH greater than 8 because a pH from 8 to 9 increases the pollen germination and pollen tube length as taught in Acra et al. One skilled in the art would have been motivated to use a pH of greater than 8 in the liquid pollen storage media composition as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameter such the pH level is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular pH level is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Acra et al. teaches that an increase in pollen germination and pollen tube length increases with the increase of the pH (see supra). Therefore, it would be obvious to have the pH at 8 or above to have a reasonable expectation of success. Applicant has not claimed any specific amount of time for the storage of the pollen. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Broglia et al. teach preserving maize pollen using an aqueous media, sucrose, boric acid,  calcium chloride and teach sucrose concentration gradually increased to 1M, Acar et al. water and sucrose, various pH levels ranging from pH 2.0 up to 9.0, Malekzadeh teaches using glycinebetaine, Dong et al. using a surfactant and poloxamer, Diaz et al.  teaches using sucrose, boric acid, calcium ion and a pollen encapsulating agent and Youmbi et al. teaches using maize pollen is stored at ambient temperature. It is the combination of Broglia et al., Acar et al., Malekzadeh, Dong et al., Diaz et al. and Youmbi et al. that teach each and every limitation as encompassed by the claims.

Applicant argues (top of page 10 of remarks) “Applicants note that applying glycinebetaine to soybean seeds to enhance plant stress tolerance is quite distinct from utilizing betaine in an aqueous solution to stabilize maize pollen. The biochemical mechanisms affected by betaine are not so well understood and predictable to be broadly applicable across species, tissue and cell types, such that its effect would be predictable. As noted by Malekzadeh, the mechanism of action of glycinebetaine on reducing sodium and enhancing potassium accumulation “needs further research.” Page 230, lines 20-21. This is especially true in an area as unpredictable as pollen behavior, the unpredictability of which was acknowledged by Acar et al.”
This is not found persuasive because Malekzadeh teaches that glycinebetaine contributes to osmotic adjustment and protects proteins, enzymes and membrane structure. It would have been obvious to one of ordinary skill in the art to utilize glycinebetaine in a pollen storage media to enhance stress tolerance, improve survival, stabilize and protect proteins, enzymes and membranes.  In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Broglia et al. teach preserving maize pollen using an aqueous media, sucrose, boric acid,  calcium chloride and teach sucrose concentration gradually increased to 1M, Acar et al. water and sucrose, various pH levels ranging from pH 2.0 up to 9.0, Malekzadeh teaches using glycinebetaine, Dong et al. using a surfactant and poloxamer, Diaz et al.  teaches using sucrose, boric acid, calcium ion and a pollen encapsulating agent and Youmbi et al. teaches using maize pollen is stored at ambient temperature. It is the combination of Broglia et al., Acar et al., Malekzadeh, Dong et al., Diaz et al. and Youmbi et al. that teach each and every limitation as encompassed by the claims.
  
Applicant argues (middle of page 10 of remarks) that “Dong et al was cited as support for the obviousness of using surfactant, and specifically poloxamers, with plant cells, however, nothing in Dong et al, which pertained to a solution to influence Agrobacterium mediated T-DNA transfer into Lilly pollen, would lead one of ordinary skill in the art to use a poloxamer in combination with the aqueous maize pollen storage media of claim 1 for the reasons noted above. In fact, Dong et al noted that “Pluronic F68 seemed to have no significant positive effect in this model system” and may have damaged the cell membranes at higher concentrations of .1 to 5%. See Dong et al, last sentence of Introduction and page 423 first column, lines 26-43. Pluronic F68 is a surfactant, and Dong et al would seem to discourage its use.”
This is not found persuasive because Applicant is arguing a limitation not in the claims. There is no recitation in the claims that recite the concentration of Pluronic F68 in the claims (emphasis added). It is noted that the features upon which Applicant relies (i.e. concentration of Pluronic F68) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Dong et al. is cited for teaching the use of surfactant in the medium, including pollen medium, is routine in the art and commonly practiced. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Broglia et al. teach preserving maize pollen using an aqueous media, sucrose, boric acid,  calcium chloride and teach sucrose concentration gradually increased to 1M, Acar et al. water and sucrose, various pH levels ranging from pH 2.0 up to 9.0, Malekzadeh teaches using glycinebetaine, Dong et al. using a surfactant and poloxamer, Diaz et al.  teaches using sucrose, boric acid, calcium ion and a pollen encapsulating agent and Youmbi et al. teaches using maize pollen is stored at ambient temperature. It is the combination of Broglia et al., Acar et al., Malekzadeh, Dong et al., Diaz et al. and Youmbi et al. that teach each and every limitation as encompassed by the claims.

Applicant argues (page bottom of page 10), Diaz et al is cited as support for the obviousness of adding a pollen encapsulating agent, but Diaz et al specifically notes that the Agave pollen studied in Diaz et al is quite distinct from maize pollen. Further, Diaz et al analyzed pollen that was dried at room temperature for 16-24 hours prior to being treated briefly with germination media, see Diaz et al Page 2/7, Section 2.1, which is distinct from storage of ungerminated maize pollen in the aqueous pollen storage media being claimed in the present application. In contrast, the storage media utilized by Diaz et al, while it did utilize olive oil, was a completely different media that utilized a solvent comprised of n-butanol, isopropanol, and n-propanol. See Diaz et al page 3/7, section 2.2. Lastly, as further evidence of the unpredictability in the art of pollen storage and germination, 326C media with 1000 mM sucrose was used with the maize pollen of the present application for germination media, while in contrast, Diaz teaches that this level of sucrose will impair the pollen grain germination. See Diaz Page 3/7 section 3.1.1 stating “It is important to note that for both species, the highest sucrose concentration (0.500 M) caused the bursting of a high number of pollen tube tips (Figure 1c).
This is not found persuasive because the argument is directed toward a germination media being used and the claim is drawn to a pollen storage media. Diaz et al. teach where pollen grains were preserved in tubes (which reads on storage) which contain olive oil and “pollen grains stored in solvents and in olive oil” and “after 15,…..180 days of storage.” Diaz et al. was used to teach that olive oil can act as pollen encapsulating agent. Additionally, Applicant does not claim any amount of time for the storage of the pollen. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Broglia et al. teach preserving maize pollen using an aqueous media, sucrose, boric acid,  calcium chloride and teach sucrose concentration gradually increased to 1M, Acar et al. water and sucrose, various pH levels ranging from pH 2.0 up to 9.0, Malekzadeh teaches using glycinebetaine, Dong et al. using a surfactant and poloxamer, Diaz et al.  teaches using sucrose, boric acid, calcium ion and a pollen encapsulating agent and Youmbi et al. teaches using maize pollen is stored at ambient temperature. It is the combination of Broglia et al., Acar et al., Malekzadeh, Dong et al., Diaz et al. and Youmbi et al. that teach each and every limitation as encompassed by the claims.

Therefore, the rejection is deemed proper and is maintained. 


Summary
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661